 
 
I 
111th CONGRESS
1st Session
H. R. 3152 
IN THE HOUSE OF REPRESENTATIVES 
 
July 9, 2009 
Mr. Holt (for himself and Mr. Doggett) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend titles XVIII of the Social Security Act to ensure that low-income beneficiaries have improved access to prescription drugs under the Medicare and Medicaid programs. 
 
 
1.Short titleThis Act may be cited as the Helping Seniors Choose their Medicare Drug Plan Act. 
2.Beneficiary-centered assignment under Medicare part D prescription drug plans 
(a)In generalSection 1860D–1(b)(1) of the Social Security Act (42 U.S.C. 1395w–101(b)(1)) is amended— 
(1)in the second sentence of subparagraph (C), by striking on a random basis among all such plans and inserting , subject to subparagraph (D), in the most appropriate plan for such individual; and 
(2)by adding at the end the following new subparagraph: 
 
(D)Beneficiary centered assignmentIn the case of any default enrollment under subparagraph (C), a part D eligible individual described in such subparagraph shall be enrolled in a prescription drug plan based on guidelines established by the Secretary that account for the individual’s previous prescription drug utilization.. 
(b)Effective dateThe amendments made by subsection (a) shall apply to enrollments effected on or after November 15, 2010. 
 
